Citation Nr: 0500906	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-30 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss, on either a direct basis or as secondary to service-
connected acute spinal meningitis.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss, mixed.  

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  The notice of disagreement (NOD) was 
received by VA in March 2004.  The statement of the case 
(SOC) was issued in July 2004.  The substantive appeal (VA 
Form 9) was received that same month.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  

With regard to right ear hearing loss, the RO adjudicated the 
claim on both a direct and secondary basis in the SOC based 
on the veteran's contentions.  Therefore, the Board has 
rephrased the issue on appeal as shown above.


FINDINGS OF FACT

1.  The veteran served in combat.  

2.  The service medical records do not show right ear hearing 
loss.  The veteran was treated during service for acute 
spinal meningitis. 

3.  The veteran's most recent VA examination of November 2003 
finds that the veteran's right ear hearing loss is not 
related to anything that happened in service.  

4.  Results of the October 2003 VA audiometric examination 
correspond to a level VI in the left ear, and level I in the 
nonservice-connected right ear.  

5.  The veteran has service-connected disability from 
constant bilateral tinnitus that is rated 10 percent 
disabling.



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor is it related to service-
connected acute spinal meningitis.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.385 (2004).

2.  A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 1160 (West 2002), as amended by Veterans Benefits Act of 
2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821 
(December 6, 2002); 38 C.F.R. § 3.383, as amended by 69 Fed. 
Reg. 48,148 (August 9, 2004), effective December 6, 2002; 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).  

3.  The veteran is not entitled to a schedular rating in 
excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.87, 
Diagnostic Code 6260 (2004); VAOPGCPREC 2-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Right Ear Hearing Loss

The veteran essentially contends that his exposure to noise 
during battle in World War II has resulted in his current 
right ear hearing loss.  He also contends that the hearing 
loss could be related to the episode of acute spinal 
meningitis for which he was treated during service.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
for sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See Under Secretary for Health 
letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Under these criteria, it is clear that the 
veteran currently has right ear hearing loss, as shown by the 
2003 audiometric results.

Incurrence during service is not factually shown.  The 
veteran had 20/20 hearing on entrance to service, 15/15 on 
separation examination.  No diagnosis of hearing loss is 
shown in the service medical records.  Presumptive service 
connection is not warranted.  Normal bilateral hearing was 
shown in October 1948, nearly two years after service.  

In January 1949, the VA examination showed 20/20 hearing in 
both ears.  In October 1951, his hearing was described by VA 
as "grossly normal."  He was seen by VA on a periodic basis 
for his ears, specifically, his left ear.  The first evidence 
of hearing loss, mixed, in the right ear, was in July 1983, 
on VA audiology examination.  

In June 1999, the veteran underwent a VA examination.  He 
gave a history of being a machine gunner during World War II.  
He related that after he got out of service, he was treated 
by VA for his left ear (service-connected) ear pain.  He 
stated that his hearing became progressively worse, and six 
to eight years ago, his right ear began to drain blood.  He 
started wearing a hearing aid in his left ear in 1998 and in 
his right ear in 1999.  The audiology examination showed 
bilateral hearing loss and there was also longstanding 
tympanic membrane rupture of the left and normal right 
tympanic membrane landmarks.  The examiner indicated that the 
right ear mild sensorineural hearing loss and the left ear 
moderate-severe conductive loss were consistent with the 
veteran's reported military noise trauma.  

The veteran had two additional VA examinations; one in 
August 1990 and another in April 1997, that showed hearing 
loss in both ears.  

In October 2003, the veteran underwent VA audiology 
examination.  Auricles appeared normal and there was no 
mastoid tenderness.  The majority of the findings were 
related to his left ear hearing loss.  The diagnosis was mild 
and stable mixed hearing loss of the right ear and moderately 
severe and stable mixed hearing loss of the left ear.  

In November 2003, an addendum to the October 2003 VA 
examination was requested from the same examiner.  The 
examiner indicated that in his opinion, the right ear hearing 
loss was not related to anything that happened in the 
military.  The best evidence was an audiogram dated in 
July 1969, showing normal hearing sensitivity some 24 years 
after World War II.  Accordingly, the veteran's complaints in 
the 1940's were of left ear problems, and no mention of right 
ear problems were found in the claims folder that were dated 
near the end of the veteran's military service.  The right 
ear hearing loss began after 1969, which the examiner 
believed was too remote in time to connect it to military 
service in the 1940's.  The examiner also stated that 
audiograms obtained when the veteran was 62, 69, 75, and 78 
years of age all showed hearing sensitivity roughly 
consistent with age.  It was noted that the audiologist 
report dated in June 1999 included the conclusion that the 
hearing loss in both ears was consistent with military noise 
exposure.  However, the examiner indicated that it was 
unclear if the audiologist in 1999 had the veteran's claims 
folder showing normal hearing sensitivity in 1969.  


Since chronic hearing loss is not factually shown during 
service or within the first post-service year, the question 
is whether the hearing loss diagnosed after service is 
related to disease or injury incurred during service.  The 
veteran's first argument is that the hearing loss was caused 
by exposure to acoustic trauma.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  In this case, the record contains evidence that the 
veteran did participate in battle in service during World War 
II.  He received the Combat Infantryman's Badge (CIB) and his 
MOS was as a machine gunner.  Therefore, exposure to acoustic 
trauma during service is conceded.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

In this case, the first evidence of any right ear hearing 
loss was in 1983, and the most current medical opinion 
concludes the veteran's hearing loss is not linked to his 
service.  The Board notes a contrary opinion was provided in 
1999, but the Board finds the 2003 opinion more persuasive 
for the following reasons.  First, it is clear from the 
opinion that the examiner in 2003 had access to the veteran's 
claims folder, documenting his entire medical history, while 
it does not appear that the examiner in 1999 had such access.  
Review of the veteran's medical history is critical in this 
case since his right ear hearing acuity was normal for so 
many years after service, negating the probability of a 
relationship between the in-service acoustic trauma and the 
hearing loss.  This was the ultimate conclusion of the 
examiner in 2003 who noted that even as late as 1969 - almost 
25 years after service - the veteran's hearing acuity was 
normal in the right ear.  Although the 1999 examiner 
indicated that the right ear hearing loss was related to 
service, his opinion appeared to be rendered related to the 
veteran's history provided and not based on review of the 
veteran's medical records.  

The veteran also contends, in the alternative, that his 
hearing loss was caused by the episode of acute spinal 
meningitis for which he was treated during service.  He has 
submitted a newspaper article indicating that some people who 
have bacterial meningitis suffer long-term neurological 
complications such as hearing loss.  That article also 
states, however, that meningitis can be either viral or 
bacterial.  There is no indication that the veteran had 
bacterial meningitis as opposed to viral meningitis.  
Regardless, no medical professional has concluded the 
veteran's right ear hearing loss is related to the acute 
episode of spinal meningitis.  That question was specifically 
asked of the VA examiner in 2003, and, as noted above, that 
examiner's conclusion, based on review of the medical 
history, is that the current right ear hearing loss is not 
related to any incident of the veteran's military service.

For these reasons, the Board concludes that the preponderance 
of the evidence is against a claim for service connection for 
right ear hearing loss.  There is no benefit of the doubt 
that could be resolved in favor of the veteran.  Rather, 
there is evidence unfavorable to the claim that the Board 
finds more persuasive than the favorable evidence.

II.  Left ear hearing loss 

Service connection was granted for left ear hearing loss, 
mixed, by rating decision of August 1983, and a 
noncompensable evaluation was assigned, effective 
September 1982.  The noncompensable evaluation for hearing 
loss remains in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

There was a change to 38 U.S.C.A. § 1160 shortly before the 
veteran filed his claim for an increase.  38 U.S.C.A. § 1160 
was amended by the Veterans Benefits Act of 2002, Pub. L. 
107-330, Title I, Section 103, 116 Stat. 2821, effective 
December 6, 2002.  In particular, the phrase "total 
deafness" in the prior version of 38 C.F.R. § 3.383 
concerning the nonservice-connected ear was changed to 
"deafness."  Now, if the service-connected ear is 10 
percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  Congressional documents 
concerning enactment of Pub. L. 107-330 indicate that the 
intention was to overrule prior caselaw (Boyer v. West, 11 
Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 
1351 (2000)) and allow VA to consider the hearing impairment 
of the nonservice-connected ear when assigning a rating.  See 
Senate Report 107-234 (August 1, 2002).  This enables VA to 
pay compensation for such claims as if the combined hearing 
loss in both ears is service connected, if certain conditions 
are met.  

38 C.F.R. § 3.383 was recently amended to incorporate the 
changes to 38 U.S.C.A. § 1160, and the amendment was 
retroactively effective to December 6, 2002.  See 69 Fed. 
Reg. 48,148 (August 9, 2004).  Since the statute and 
regulation are retroactively effective to a date prior to the 
veteran's claim (which was filed June 23, 2003), this is the 
law that must be used in considering his claim.

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the severest degrees 
of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  


The veteran underwent a VA audiology examination in 
October 2003.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
60
60
70
95






Average pure tone thresholds were 71.25 decibels in the left 
ear.  Speech recognition ability was 86 percent in the left 
ear.  The veteran is nonservice-connected in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 66 and 73 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is level III.  

However, under 38 C.F.R. § 4.86, when the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  The veteran has met 
these requirements, so it is also appropriate to rate the 
veteran's left ear hearing loss under Table VIa, and 
determine which table results in the higher numeral 
designation for hearing loss.  Under Table VIa, the veteran's 
numeric designation for the left ear is VI for numeral 
designation between 70 and 76.  

To have an independently compensable hearing loss disability 
in the service-connected ear, the veteran would have to be 
assigned a numeral designation of at least X.  See Table VII.  
Since the highest numeral designation for the veteran's left 
ear is VI, using Table VIA, then he does not have sufficient 
hearing loss in the service-connected left ear to warrant 
considering the impaired hearing in the nonservice-connected 
right ear when rating his disability.  The nonservice-
connected ear is therefore assigned a level I.  

Level I and VI hearing acuity combined equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a higher evaluation.  Assignment of a specific 
disability evaluation for hearing loss is achieved by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore, a compensable rating for the veteran's service-
connected left ear hearing loss, mixed, is not warranted.  

III.  Tinnitus

The veteran was granted service connection for tinnitus by 
rating decision of October 1999, and a 10 percent rating was 
assigned from June 1999.  The 10 percent rating remains in 
effect to this date.  

The veteran's sole contention on appeal, as advanced through 
his representative, is that he is entitled to a separate 
rating of 10 percent for tinnitus for each ear.

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, represents the maximum schedular 
criteria for that disability.

The Board has determined that this is a matter in which the 
law, as opposed to the evidence, is dispositive of the issue.  
In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Since the veteran's claim 
was filed on June 23, 2003, the revised regulations apply to 
his claim.

The revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating is the highest rating assignable for 
tinnitus.  The regulation contains three notes as follow:

Note (1): A separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of 
those diagnostic codes.

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in 
one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may be pathologic) under 
this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  

38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).  

Diagnostic Code 6100 pertains to the rating of hearing loss.  
Diagnostic Code 6200 pertains to the rating of chronic 
suppurative otitis media, mastoiditis or cholesteatoma.  
Diagnostic Code 6204 pertains to the rating of peripheral 
vestibular disorders.  

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  The Board notes that 
while the veteran's representative contends that 38 C.F.R. § 
4.25(b) nevertheless authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (May 14, 
2003) ("...to rate each ear separately would be a violation 
of the principle of 38 C.F.R. § 4.25(b) that a 'single 
disease entity' is to be given a single rating").  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code.  See VAOPGCPREC 2-2003.  

Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 
4.14 (2003).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated. 

Thus, in sum, the current rating criteria clearly intends to 
provide only one 10 percent rating for tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
Similarly, the VA General Counsel opinion clearly holds that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  

Accordingly, an evaluation in excess of 10 percent for 
tinnitus on a schedular basis is not warranted.



IV. Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim for an increased rating for hearing 
loss and service connection.  Furthermore, the RO sent 
letters to the veteran in June 2003 and March 2004, which 
asked him to submit certain information, and informed him of 
the elements needed to substantiate a claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the increased schedular rating and 
service connection  claims.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Notice was sent in June 2003, prior to the 
February 2004 rating decision.  In view of this, there was no 
defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  The veteran 
indicated in a June 2003 statement that he had no other 
information to submit.  He questioned in his VA Form 9 as to 
whether VA outpatient treatment records from late 1946 to 
1989 were associated with the claims folder and reviewed.  It 
appears the majority of those records were previously 
associated with the claims folder in connection with prior 
claims.  Even if some of the VA outpatient treatment records 
are missing, they would not be relevant or dispositive of 
these claims.  Records dating back many years would not 
provide evidence of current severity of service-connected 
disorders needed to adjudicate those claims.  Also, there is 
no allegation those records would contain nexus opinions 
regarding the veteran's right ear hearing loss.  An opinion 
as to the etiology of that disorder was obtained that 
included a review of the veteran's medical history.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined and a medical opinion was provided in connection 
with the claims.  

As for the claim for a separate rating for each ear for 
bilateral tinnitus, under 38 U.S.C.A. § 5103(a) VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for bilateral service-connected tinnitus 
because there is no information or evidence that could 
substantiate the claim, as entitlement to separate ratings is 
barred by current Diagnostic Code (DC) 6260 and by the 
previous versions of DC 6260.  See VAOPGCPREC 2-2004 (March 
9, 2004).  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


ORDER

Service connection for right ear hearing loss is denied.  

A compensable rating for left ear hearing loss, mixed, is 
denied.

The claim for a rating in excess of 10 percent for bilateral 
tinnitus is denied.  


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


